Third District Court of Appeal
                               State of Florida

                        Opinion filed August 18, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1167
                        Lower Tribunal No. 18-1008
                           ________________


                           Stanley D. Chess,
                                  Appellant,

                                     vs.

                     Edmund J. Sweeney, et al.,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Martin Zilber,
Judge.

     The Levey Law Firm, P.A., and John R. Kelso, for appellant.

     Greenspoon Marder LLP, and Deborah Baker and Helbert Canales-
Rojas, for appellees.


Before EMAS, LOGUE and HENDON, JJ.

     EMAS, J.
      Stanley D. Chess, the plaintiff below, appeals the trial court’s order

dismissing his complaint with prejudice for fraud on the court. Although we

review such an order under an abuse of discretion standard, “we do so with

the understanding that this standard is ‘somewhat narrowed,’ as it must take

into account the heightened standard of ‘clear and convincing evidence’

upon which an order of dismissal for fraud on the court must be based.”

Suarez v. Benihana Nat. of Fla. Corp., 88 So. 3d 349, 352 (Fla. 3d DCA

2012) (citations omitted). See also Willie-Koonce v. Miami Sunshine

Transfer & Tours Corp., 233 So. 3d 1271, 1273 (Fla. 3d DCA 2017)

(observing that because an order dismissing an action is a “severe sanction,

to be administered only in the most egregious cases,” we review such an

order under “a narrowed abuse of discretion standard”) (quoting Empire

World Towers, LLC v. CDR Créances, S.A.S., 89 So. 3d 1034, 1038 (Fla. 3d

DCA 2012)).

      While it is true that a trial court “has the inherent authority to dismiss

an action when it finds that a plaintiff has perpetrated a fraud on the court,”

Medina v. Fla. East Coast Ry., L.L.C., 866 So. 2d 89, 90 (Fla. 3d DCA 2004),

dismissal is appropriate only where “it is established by clear and convincing

evidence ‘that a party has sentiently set in motion some unconscionable

scheme calculated to interfere with the judicial system's ability impartially to



                                       2
adjudicate a matter by improperly influencing the trier of fact or unfairly

hampering the presentation of the opposing party's claim or defense.” Hair

v. Morton, 36 So. 3d 766, 769 (Fla. 3d DCA 2010) (quoting Cox v. Burke,

706 So. 2d 43, 46 (Fla. 5th DCA 1998)).

     Upon our consideration of the record, appellee failed to meet this

heightened standard, and the trial court in the instant case abused its

discretion in imposing the ultimate sanction of dismissal with prejudice. We

therefore reverse and remand for further proceedings.

     Reversed and remanded.




                                     3